DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-10 and 12-14 allowed.
3.	The closest relevant art is Dworatzek et al (10,232,294 B2) wherein Dworatzek et al teach a hollow filter element (12) for interchangeably inserting into a filter device (10 in Fig. 1) for filtering air (col. 9, lines 48-50) comprising: a filter material (16) which is disposed around a cavity; and a planar surround (20), wherein the filter material (16) is sealingly held on an end face thereof by the planar surround (20); wherein the planar surround (20) has a grip element (34, col. 9, lines 33-34) with a grip recess (38, col. 9, line 66) for handling the hollow filter element (12), wherein the grip recess (38) is an inherently rigid insertion part.  Dworatzek et al teach the grip recess (34 in Fig. 1) is undercut with a contour for gripping with the hand (col. 10, lines 54-58).  Dworatzek et al further teach a filter device (10 in Fig.1) comprising the hollow filter element (12) and a housing (112) which includes a housing base part which has an air outlet and a housing cover (106) which has an air inlet and which is placeable on the housing base part; wherein the hollow filter element (12) is disposable in the housing (112) such that the hollow filter element (12) separates the air inlet from the air outlet; wherein the housing cover (106) has a pin (unlabeled) which, when the hollow filter element (12) is correctly installed in the housing base part and the housing cover (106) is placed on the housing base part, projects into the grip recess (38) of the planar surround (20) (see 
The separation element (10) of Dworatzek et al has an interior (30, col. 12, lines 18-19).  The separation element (10) is axially fixed by pressing the cover (106) onto the grip element (34) situated in the first end disk (20), and pressing the insertion contour (42) of the separation element (10) onto the support element (104, col. 9, lines 31-36).  The grip element (34) is designed as an outer termination of the receiving recess (38), which supports the separation element (10) on the central tube (108) of the pressure accumulator system (100, col. 9, line 66 — col. 10, line 1; col. 10, lines 25-27). The grip element 34 may be designed as an installation aid, such that the grip element (34) is provided with a contour for gripping with a hand or a tool (col. 10, lines 54-58). The contour for gripping is preferably located on top of the grip element (34, col. 10, lines 65-67).  Dworatzek et al disclose that the separation element (10) may be gripped at the grip element (34), not at the receiving recess (38). Therefore, the receiving recess (38) is not provided “for handling the hollow filter element,” as recited in amended claim 8.  As shown in Fig. 1, Dworatzek et al show that the grip element (34) is formed within the cross section of the interior (30), and within the cross section of the clean side (50).
4.	Claims 8-10 and 12-14 differ from the disclosure of Dworatzek et al in that the grip recess is arranged outside of a cross section of the cavity”, as shown in Applicant’s Figure 2 and paragraph 0009 of the specification.   
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.